DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27 is objected to because of the following informalities:  it appears that claim 27 should depend from Independent claim 19 and not claim 1. This is because claim 27 is a duplicate of claim 9 which already depends from claim 1.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,803,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being how the Application uses geometric extraction using the detected damage and the Patent uses extracting a two-dimensional geospatial representation of a detected ground surface condition based on a label. These features are not patentably distinct (they are obvious of each other) since they are both extracting the representation of the ground surface condition and generating a damage report based on the extraction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31-35, 19-29, 1-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kottenstette et al. US 2017/0076438 A1 (Kottenstette) and further in view of Fathi et al., US 2020/0082168 A1 (Fathi).
Regarding claim 31, Kottenstette teaches a method for detecting and extracting (object detection and geometry extraction) (Abstract) a ground surface condition from an image (estimating conditions of a road, parcel, and/or roof using an image) (Abstract and [0300]) comprising the steps of: 
performing a high resolution scan of at least one input image (wherein the at least one image taken can be a high resolution image) ([0306]); 
generating a digital surface model based on the performed high resolution scan of the at least one input image (wherein the digital surface model (DSM) is created from two or more images of the same object from different locations (stereo reconstruction); wherein at least one of the images can be a high-resolution image) ([0184] and [0306]); 
processing the digital surface model (processing the digital surface model to detect elevation of surfaces) ([0184]); 
performing a geometric extraction from the at least one input image (using the extracted geometry for a specific region, such as a region in which a polygon has been fitted) ([0127-0128] and [0237]); and 
generating a damage report indicating the detected damage (wherein the parameter changes can be reported; such as a shingle loss, or a hurricane ripping off a roof) ([0281-0282]).
Kottenstette teaches using the digital surface model to represent the elevation of the tops of all reflected surfaces, including both natural and built environments ([0184]); wherein the system can also determine geospatial changes of interest such as a shingle loss, or a hurricane ripping off a roof ([0281]); and wherein these changes (damages) can be identified and be reported ([0282]). However, Kottenstette does not explicitly teach that the surface model is used to “detect damage” or “using the detected damage” to perform geometric extraction, or a damage report using the “geometric extraction”.
Fathi teaches determining the condition state of a physical asset ([0053]); wherein processing the digital surface model to detect damage (using the flat surface model to detect geometric clues, such as deviation, to determine signs like sagging or bubbling (e.g. from paint failure etc.)) ([0127-0128] and [0239]); performing a geometric extraction from the at least one input image using the detected damage (extracting geometrical information from recognized features that are pertinent to damage) ([0113], [0185], and [0230]); and generating a damage report indicating the detected damage using the geometric extraction (generating a report indicating damage assessments and condition state determination based on geometrical information) ([0060] and [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kottenstette to use the surface model to detect damage and generate a report based on geometric information since it allows for accurate detection and measurements and thus creating a more accurate damage report (Fathi; [0060] and [0128]).

Regarding claim 32, Kottenstette teaches further comprising: receiving a geospatial region of interest (receiving an image that includes a region of interest such as a roof) (Fig. 5B; [0124]), the geospatial region of interest being a polygonal boundary indicative of latitudinal and longitudinal coordinates of a region (the region of interest being the roof with a polygon fixed to the roof in latitudinal and longitudinal directions; i.e. in the image left and right, and up and down) (Fig. 5B; [0127-0128]); and retrieving the at least one input image and metadata of the at least one input image from a memory based on the received geospatial region of interest (retrieving at least one image and metadata based on the known location of the region of interest) ([0290-0292]).  Fathi teaches accurate boundary detection ([0128]) and that a user can retrieve at least one image and metadata for that image based on the location ([0151], [0232], and [0253]).

Regarding claim 33, Kottenstette teaches further comprising: receiving a geospatial region of interest (receiving an image that includes a region of interest such as a roof) (Fig. 5B; [0124]), the geospatial region of interest being a polygonal boundary indicative of latitudinal and longitudinal coordinates of a region (the region of interest being the roof with a polygon fixed to the roof in latitudinal and longitudinal directions; i.e. in the image left and right, and up and down) (Fig. 5B; [0127-0128]); and capturing the at least one input image at a sub-inch ground sample distance based on the received geospatial region of interest (capturing an image based on ground sample distance (GSD); wherein the GSD can be 10 cm and thus the sub-pixel accuracy can imply error of less than 10 cm; for example for the roof) ([0126]).

Regarding claim 34, Kottenstette teaches further comprising: performing a high resolution scan of a plurality of images (wherein the images can be of a high resolution) ([0306]), the plurality of images being captured by a plurality of image capturing sources (wherein the plurality of images can be obtained by a various devices) ([0184], [0191], and [0306]); determining a spatial position and an orientation of each image capturing source among the plurality of image capturing sources relative to one another by selecting a matching key point in a determined image pair among the plurality of images (wherein determining common key points in different images can be identified and used to estimate the location of the camera) ([0186]); determining at least one extrinsic parameter (learning by the network extrinsic parameters) ([0191-0193]) of the plurality of image capturing sources (wherein the plurality of images can be obtained by a various devices) ([0184], [0191], and [0306]) based on a transformation of the selected matching key point from one image of the determined image pair to another image of the determined image pair (determining transform parameters based on the transformation of the key points to become aligned/matched) ([0278-0280]); generating a model (generating a model) ([0184] and [0191-0193]) based on the determined at least one extrinsic parameter (learning by the network extrinsic parameters) ([0191-0193]) of the plurality of image capturing sources (wherein the plurality of images can be obtained by a various devices) ([0184], [0191], and [0306]) by stitching the plurality of images together to form a first image (wherein a model can be generated based on stereo reconstruction) ([0184]); and generating the digital surface model by stitching (stereo reconstruction) ([0184]) the plurality of images together to form a second image (wherein the digital surface model is created by stereo reconstruction) ([0184]).  
However, Kottenstette does not explicitly teach “generating an orthomosaic model”.
Fathi teaches determining the condition state of a physical asset ([0053]); and wherein generating an orthomosaic model (generating and processing for data acquisition orthomosaic imagery/model) ([0152-0153] and [0239]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kottenstette to use different types of models since it allows for accurate detection and measurements and thus creating a more accurate damage report (Fathi; [0060] and [0128]).

Regarding claim 35, Kottenstette teaches further comprising: generating a label tensor for the at least one input image (generating the label map 406 for input image 402) (Fig. 4; [0149]) based on each determined label for each pixel of the generated image tile (based on each determined label/class for each pixel) ([0148]) by performing one of a cropping operation (image segmentation) ([0098] and [0147]) and a stitching operation on the determined labels (merging the labeled pixels together) (Fig. 4, item 410; [0148-0150]).  

Regarding claim 19, see the rejection made to claim 31 as well as prior art Kottenstette for a system (system) ([0044]), comprising a memory (memory) ([0044]) and a processor in communication with the memory (and a processor in communication with the memory for processing) ([0044-0045] and [0109]), for they teach all the limitations within this claim.
Regarding claim 20, see the rejection made to claim 32 as well as prior art Kottenstette for a system (system) ([0044]), comprising a memory (memory) ([0044]) and a processor in communication with the memory (and a processor in communication with the memory for processing) ([0044-0045] and [0109]), for they teach all the limitations within this claim.
Regarding claim 21, see the rejection made to claim 33 as well as prior art Kottenstette for a system (system) ([0044]), comprising a memory (memory) ([0044]) and a processor in communication with the memory (and a processor in communication with the memory for processing) ([0044-0045] and [0109]), for they teach all the limitations within this claim.

Regarding claim 22, Kottenstette teaches wherein the at least one input image is an aerial image (aerial imagery) ([0094]), a satellite image (satellite imagery) ([0094]), a ground-based image (human using a camera) ([0306]), a photograph (digital or analog image from a camera) ([0306]). Fathi teaches wherein the at least one input image is an aerial image (aerial image capture) ([0068]), a satellite image (satellite imagery) ([0074]), a ground-based image (terrestrial-based capture) ([0068]), a photograph (camera taking an image) ([0074]) and a scan (airborne or terrestrial laser scanner) ([0074]).

Regarding claim 23, see the rejection made to claim 34 as well as prior art Kottenstette for a system (system) ([0044]), comprising a memory (memory) ([0044]) and a processor in communication with the memory (and a processor in communication with the memory for processing) ([0044-0045] and [0109]), for they teach all the limitations within this claim.

Regarding claim 24, Kottenstette teaches wherein the ground surface includes a roadway (roads) ([0097] and [0123]). Fathi teaches wherein the ground surface includes a parking lot (parking lots) ([0030]), a roadway (roads) ([0030]), and a driveway ([0030]).

Regarding claim 25, Kottenstette teaches wherein the processor: 
generates an image tile comprising an image tile tensor having a first shape including a first height, a first width and a first number of channels (generating an image tile 402 that has a specified height, width, and color) (Figs. 4 and 6; [0149] and [0153]), and determines a label comprising a score label tensor (label map 406) (Fig. 4; [0149]) having a second shape including a second height and a second width corresponding to the first height and the first width of the image tile tensor and a second number of channels (wherein label map 406 has a corresponding height, width, and coloring to image tile 402) (Fig. 4; [0149]), the score label tensor being indicative of a probability of a presence of at least one type of ground surface condition (the label map 406 representing probability of at least one object of interest such as a roof) (Fig. 4; [0125] and [0149]). 
However, Kottenstette does not explicitly teach that the at least one type of ground surface condition includes “cracking, distortion, disintegration, polished aggregate, bleeding, flushing and utility cut depression”.
Fathi teaches determining the condition state of a physical asset ([0053]); wherein the asset can be one of cracking (cracks) ([0166]), distortion (deformation) ([0050]), disintegration (corrosion and/or erosion) ([0050]), polished aggregate (concrete) ([0050]), bleeding (discoloration) ([0050]), flushing and utility cut depression (drainage issues and short hazard) ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kottenstette to detect different types of damage since it allows for accurate detection and measurements and thus creating a more accurate damage report (Fathi; [0060] and [0128]).

Regarding claim 26, Kottenstette teaches wherein the label is a Boolean tensor label (generating a Boolean label, with the image being labeled either 1 or 0) (Fig. 4, item 410; [0124] and [0149]), the Boolean tensor label being derived from the score label tensor (image 410 is derived from label map 406) (Fig. 4; [0149]) and being indicative of one of an absence of a ground surface condition (absence of the object of interest; i.e. black) (Fig. 4; [0124] and [0149]) and the detection of the at least one type of ground surface condition (detection of the object of interest; i.e. white) (Fig. 4; [0124] and [0149]) based on a predetermined threshold (wherein thresholding can be used) ([0127-0128]).  

Regarding claim 27, Kottenstette teaches wherein the processor generates a computer vision model comprising a fully convolutional network (using computer vision comprising a CNN (convolutional neural network)) ([0137]).

Regarding claim 28, Kottenstette teaches wherein the processor (processor) ([0044-0045] and [0109]) generates the label tensor for the at least one input image (generating the label map 406 for input image 402) (Fig. 4; [0149]) based on each determined label for each pixel of the generated image tile (based on each determined label/class for each pixel) ([0148]) by performing one of a cropping operation (image segmentation) ([0098] and [0147]) and a stitching operation on the determined labels (merging the labeled pixels together) (Fig. 4, item 410; [0148-0150]).  

Regarding claim 29, Kottenstette teaches wherein the geometric extraction includes a polygon (polygon fitting) ([0127-0128]), a line segment (contour) ([0031]), a point (a point) ([0031]) and a bounding box (an area) ([0031]).  

Regarding claim 1, see the rejection made to claim 19, as well as prior art Fathi for generating and processing an orthomosaic model (generating and processing for data acquisition orthomosaic imagery/model) ([0152-0153] and [0239]), for they teach all the limitations within this claim.
Regarding claim 2, see the rejection made to claim 20, as well as prior art Fathi for generating and processing an orthomosaic model (generating and processing for data acquisition orthomosaic imagery/model) ([0152-0153] and [0239]), for they teach all the limitations within this claim.
Regarding claim 3, see the rejection made to claim 21, as well as prior art Fathi for generating and processing an orthomosaic model (generating and processing for data acquisition orthomosaic imagery/model) ([0152-0153] and [0239]), for they teach all the limitations within this claim.
Regarding claim 4, see the rejection made to claim 22, as well as prior art Fathi for generating and processing an orthomosaic model (generating and processing for data acquisition orthomosaic imagery/model) ([0152-0153] and [0239]), for they teach all the limitations within this claim.
Regarding claim 5, see the rejection made to claim 23, as well as prior art Fathi for generating and processing an orthomosaic model (generating and processing for data acquisition orthomosaic imagery/model) ([0152-0153] and [0239]), for they teach all the limitations within this claim.
Regarding claim 6, see the rejection made to claim 24, as well as prior art Fathi for generating and processing an orthomosaic model (generating and processing for data acquisition orthomosaic imagery/model) ([0152-0153] and [0239]), for they teach all the limitations within this claim.
Regarding claim 7, see the rejection made to claim 25, as well as prior art Fathi for generating and processing an orthomosaic model (generating and processing for data acquisition orthomosaic imagery/model) ([0152-0153] and [0239]), for they teach all the limitations within this claim.
Regarding claim 8, see the rejection made to claim 26, as well as prior art Fathi for generating and processing an orthomosaic model (generating and processing for data acquisition orthomosaic imagery/model) ([0152-0153] and [0239]), for they teach all the limitations within this claim.
Regarding claim 9, see the rejection made to claim 27, as well as prior art Fathi for generating and processing an orthomosaic model (generating and processing for data acquisition orthomosaic imagery/model) ([0152-0153] and [0239]), for they teach all the limitations within this claim.
Regarding claim 10, see the rejection made to claim 28, as well as prior art Fathi for generating and processing an orthomosaic model (generating and processing for data acquisition orthomosaic imagery/model) ([0152-0153] and [0239]), for they teach all the limitations within this claim.
Regarding claim 11, see the rejection made to claim 29, as well as prior art Fathi for generating and processing an orthomosaic model (generating and processing for data acquisition orthomosaic imagery/model) ([0152-0153] and [0239]), for they teach all the limitations within this claim.

Regarding claim 13, see the rejection made to claim 31, as well as prior art Fathi for generating and processing an orthomosaic model (generating and processing for data acquisition orthomosaic imagery/model) ([0152-0153] and [0239]), for they teach all the limitations within this claim.
Regarding claim 14, see the rejection made to claim 32, as well as prior art Fathi for generating and processing an orthomosaic model (generating and processing for data acquisition orthomosaic imagery/model) ([0152-0153] and [0239]), for they teach all the limitations within this claim.
Regarding claim 15, see the rejection made to claim 33, as well as prior art Fathi for generating and processing an orthomosaic model (generating and processing for data acquisition orthomosaic imagery/model) ([0152-0153] and [0239]), for they teach all the limitations within this claim.
Regarding claim 16, see the rejection made to claim 34, as well as prior art Fathi for generating and processing an orthomosaic model (generating and processing for data acquisition orthomosaic imagery/model) ([0152-0153] and [0239]), for they teach all the limitations within this claim.
Regarding claim 17, see the rejection made to claim 35, as well as prior art Fathi for generating and processing an orthomosaic model (generating and processing for data acquisition orthomosaic imagery/model) ([0152-0153] and [0239]), for they teach all the limitations within this claim.

Allowable Subject Matter
Claims 12, 18, 30, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov